April 16, 1935. The opinion of the Court was delivered by
The history of this controversy and the issues involved are fully set out in the elaborate decree of the Circuit Judge and need not be repeated or restated *Page 175 
here. We think, from a careful study of the record, that the conclusions and holdings of Judge Mann are correct, except as to the alleged defense that the contract of insurance, if made, was a wagering one. It appears from the more recent decisions of this Court that this defense is available to the insurer after the period of contestability has run, for the reason that such a contract is against good morals and a sound public policy, and is void in its inception. SeeHack v. Metz, 173 S.C. 413, 176 S.E., 314, 95 A.L.R., 196; Henderson v. Life Insurance Company (S.C.),179 S.E., 680.
As to this defense, therefore, the decree, which will be reported, is reversed; in all other respects it is affirmed.
MESSRS. JUSTICES CARTER and BONHAM and MR. ACTING ASSOCIATE JUSTICE PHILIP H. STOLL concur.